UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VIRGILIO ARNOLDO GALVEZ-DEL CID, a/k/a Arnoldo Del Cid,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02317-AW; 8:07-cr-00265-AW-4)


Submitted:   February 25, 2011            Decided:   March 14, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Virgilio Arnoldo Galvez-Del Cid, Appellant Pro Se.       Andrea L.
Smith, OFFICE OF THE UNITED STATES ATTORNEY,            Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Virgilio Arnoldo Galvez-Del Cid seeks to appeal the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2010) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that    reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El   v.   Cockrell,      537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                      Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that   Galvez-Del      Cid   has    not   made   the   requisite

showing.      Accordingly, we deny a certificate of appealability

and dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                          2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3